Undercoeleir, Justice.
Marvin Joe Cooper and Archie Kerry Cooper appeal their convictions for robbery by the use of an offensive weapon. Held:
1. Enumerations of error 1, 3 and 4 complaining that the evidence was insufficient to support the verdict are without merit. Both defendants confessed to the crime and the corpus delicti was proved. In addition, a police officer, who observed the defendants in the commission of the robbery and gave chase, identified them.
2. Enumeration of error 2 complaining that the defendant Marvin Joe Cooper was denied counsel at the time of his confession is without merit. The record shows that he voluntarily and knowingly waived his right to counsel after *435having been given the warnings prescribed by Miranda v. Arizona, 384 U. S. 436, 473 (86 SC 1602, 16 LE2d 694, 10 ALR3d 974).
Submitted May 11, 1970
Decided June 9, 1970.
John J. Sullivan, for appellants.
Andrew J. Ryan, Jr., District Attorney, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Assistant Attorney General, Wade V. Mallard, Jr., for appellee.

Judgments affirmed.


All the Justices concur.